Opinion by
Mr. Justice McGowan,
Plaintiff was employed by defendant at a salary of $100 a month. Prior to January, 1886, he demanded of the superintendent an increase of $25 a month, after January, or he would leave. The superintendent promised an answer in a few days, but did not answer for several months, when he informed plaintiff that his salary had been increased to $125 a month from May 1. This was an action to recover $75 — from February 1 to May 1 — the balance of salary having been paid. The claim was sustained by the trial justice, and by Judge Witherspoon on appeal to the Circuit Court. This court reversed the judgment below, holding that there was no assent by defendant to the increase of salary sued for.